                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Sean Christopher Clemmons,               )            C/A No. 0:16-cv-01305-DCC
                                         )
                             Plaintiff,  )
                                         )
v.                                       )                      ORDER
                                         )
United States of America, Warden         )
Travis Bragg, Health Services            )
Administrator Canada, Lieutenant         )
Dunbar, Officer Strickland, Mays, Mills, )
Doctor Berrios, MLP H. Hansen, K.        )
Robinson, Officer Godbey, Officer        )
Legett,                                  )
                                         )
                             Defendants. )
___________________________________ )

       Plaintiff, an inmate, alleges a violation of his civil rights pursuant to Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971). By Orders dated

October 15, 2018, and January 9, 2019, the undersigned granted in part and denied in part

Defendants’ motion for summary judgment. In reviewing Plaintiff’s claims against Defendants, it

appears to the Court that this pro se litigant has colorable claims—further expanded upon in the

referenced Orders—but lacks the capacity to properly present such claims. See Zuniga v. Effler,

2012 WL 2354464 (4th Cir. 2012). In such a circumstance, the Court has the discretion to appoint

counsel for the pro se litigant if the party is unable to afford counsel. 28 U.S.C. § 1915(e). The

Court finds that appointment of counsel is proper under these circumstances and appoints J.

Ashley Twombley of Twenge & Twombley, LLC, as counsel for Plaintiff.



       IT IS SO ORDERED.

                                                              s/Donald C. Coggins, Jr.
                                                              United States District Judge
January 9, 2019
Spartanburg, South Carolina


                                                 1
